Citation Nr: 1431356	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-04 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than depression, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah, that, in pertinent part, denied service connection for PTSD.

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

In March 2014 the Board granted service connection for depression and remanded the remaining issue of entitlement to service connection for a psychiatric disability other than depression, to include PTSD.  The development requested upon remand is completed, and the matter is returned to the Board.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran's authorized representative notified the Board, in writing, of his intent to withdraw his appeal of the issue of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran regarding the issue of entitlement to service connection for an acquired psychiatric disability other than depression, to include PTSD, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in June  2014 and before a final decision was promulgated by the Board, the Veteran's authorized representative notified the Board, in writing, that he wished to withdraw his appeal for PTSD, hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  The appeal was effectively withdrawn in June 2014.  Withdrawal of the appeal included withdrawal of both the notice of disagreement and the substantive appeal in this case. See 38 C.F.R. § 20.204(c).  Accordingly, the Board does not have jurisdiction to review the appeal as to service connection for PTSD and this issue is dismissed. 


ORDER

The appeal of service connection for an acquired psychiatric disability other than depression, to include PTSD, is dismissed.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


